Citation Nr: 1708956	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran had active service from July 2000 to August 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2016, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's hypertension was manifested to a compensable degree within one year of separation from active service.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has sleep apnea that is directly related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hypertension

Service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree, 10 percent for hypertension, within a prescribed period after discharge from service, which is one year for hypertension, although there is no evidence of that disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c) (2016).

Hypertensive vascular disease or hypertension for VA purposes is defined as diastolic blood pressure predominantly 90 or greater and isolated systolic hypertension as systolic blood pressure predominantly 160 or greater with diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

A service medical record from November 2000 contains a blood pressure reading of 129/72.  In January 2001, the Veteran's blood pressure was 139/76.  In April 2001, it was 130/85.  In May 2001, it was 137/72.  In June 2001, it was 127/62.  A service treatment record from July 2001 contains a blood pressure reading of 171/88.  Another treatment record from July 2001 contains a reading of 129/85.  A third record from July 2001 contains readings of 128/60, 122/74, and 122/84.  

While the service treatment records do not contain a diagnosis of hypertension, they do suggest a pattern of increased blood pressure readings.  The Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the record presents a basis for awarding service connection for hypertension on a presumptive basis-that is, based on a finding that the Veteran's hypertension was manifested to a compensable degree of 10 percent for hypertension within one year after separation from service.  38 C.F.R. § 3.307, 3.309.  

A 10 percent rating for hypertension is warranted when the diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Here, the Veteran left active duty in August 2001.  A blood pressure reading from December 2001 was 129/88.  A private treatment record from February 2002 shows a blood pressure reading of 155/105.  The record also indicates that the Veteran had a diagnosis of hypertension.  He was prescribed Benicare.

In April 2002, blood pressure was 140/85.  In May 2002, it was 146/100.  Later in May 2002, it was 139/92.  In November 2002, it was 141/96.

Collectively, the above-described evidence, when considered along with the elevated blood pressure readings in service, tends to support a finding that the Veteran's hypertension was manifested to a compensable degree within the first post-service year.  He had readings of 100 or more and was prescribed medication for control of hypertension.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the predominant disability picture of hypertension in the year following separation from service more nearly approximated the criteria for a 10 percent rating.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that doubt will be resolved in favor of the claimant.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension, on a presumptive basis, are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Sleep Apnea

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

On the Veteran's May 2000 service entrance examination report, the examiner recorded no signs of a sleep disorder.  On a May 2000 Report of Medical History, the Veteran indicated that he did not have frequent trouble sleeping.

In July 2001, the Veteran underwent a tonsillectomy.

A sleep study conducted in July 2004 found no significant obstructive apnea.

A sleep study conducted in September 2011 was consistent with obstructive sleep apnea.

In September 2013, a VA fee-basis examiner noted that the Veteran stated that his symptoms of sleep apnea existed prior to service.  The examiner opined that the Veteran's sleep apnea was less likely than not caused by service-connected major depressive disorder.

In July 2014, the Veteran explained that he never told the VA examiner that he had sleep apnea before service.  

In November 2014, a VA examiner reviewed the claims file and stated that a review of the service treatment records did not provide a diagnosis of sleep apnea during the active service.  The examiner opined that since there was no medical evidence in the treatment records of ongoing medical care for sleep apnea during active service and during the first year after separation from active service, sleep apnea was less likely than not incurred in or caused by service.

In December 2014, a VA examiner reviewed the claims file and stated that there is no known mechanism for depression to cause or chronically aggravate obstructive sleep apnea.  The examiner opined that the Veteran's obstructive sleep apnea was less likely as not caused by or the result of or chronically aggravated by the Veteran's depression.

In a January 2016 letter, S.T., stated that he served with the Veteran during basic training and service school.  S.T. stated that during advance individual training, the Veteran began snoring loudly, and he often had to wake the Veteran to stop him from snoring.  S.T. recalled that it looked like the Veteran had difficulty breathing while sleeping.

A February 2016 letter from A.R., M.D., recounts the Veteran's history of poor sleep.  That doctor acknowledged a July 2004 sleep study which showed mild-to-moderate snoring but no evidence of obstructive sleep apnea, and a later sleep study performed in September 2011 that showed evidence of sleep apnea.  Dr. R. reviewed the medical records and noted that the Veteran had an in-service tonsillectomy performed in July 2001.  Additionally, the Veteran was prescribed Zolpidem for insomnia in August 2001.  Dr. R. noted that Insomnia is often a primary complaint in those who suffer from sleep apnea, and the Veteran's tonsillar hypertrophy would have been a strong risk factor for the presence of obstructive sleep apnea prior to surgery.  Dr. R. commented that in children and adolescents, tonsillectomy is the preferred treatment of choice for obstructive sleep apnea.  Therefore, Dr. R. opined that it was as likely as not that the Veteran had obstructive sleep apnea while on active duty and that it was treated with a tonsillectomy, thus explaining the absence of sleep apnea in 2004.

At a March 2016 Board hearing, the Veteran testified that during service, he had episodes when he woke in the night and felt he could not breathe.  He recalled several instances where his battle buddy woke him due to his snoring.  He described having his uvula removed.  The Veteran related that although the VA examiner stated that the Veteran stated that he had sleep apnea prior to his service, he had never stated that.

A review of the evidence of record shows that the Veteran clearly has a current diagnosis of obstructive sleep apnea.  Therefore, the question to be answered is whether that currently diagnosed obstructive sleep apnea was caused by or was present during active service.

The Board has carefully considered the opinions given by the September 2013, November 2014, and December 2014 VA examiners.  While that evidence weighs against the claim, the Board has assigned those opinions less probative value.  In offering the opinion that the Veteran's sleep apnea was not due to active duty service, the November 2014 VA examiner based the opinion on the lack of documented treatment of sleep apnea in the service treatment records.  However, no mention was made of the Veteran's and battle buddy's lay statements confirming the Veteran's in-service snoring.  Further, the November 2014 VA examiner did not remark on what role the Veteran's in-service tonsillectomy may have had on snoring and reported apnea.  Therefore, the negative opinion offered by the November 2014 VA examiner has little probative value.  The September 2013 examiner reported that the Veteran stated that his sleep apnea pre-dated his service.  However, the Veteran explained both in his July 2014 statement and at the Board hearing that he said no such thing to the September 2013 examiner.  Rather, the statement appeared to be a misunderstanding on the part of the September 2013 examiner due to the Veteran's accent.  The fact that the Veteran indicated on a May 2000 Report of Medical History at the beginning of service that he did not have trouble sleeping supports the Veteran's assertion.  As the September 2013 examiner's opinion appears to be based on a faulty history, it is of little probative value.  The December 2014 VA examiner offered no opinion regarding a direct link between the Veteran's currently diagnosed sleep apnea and service.

Conversely, the medical opinion provided in the February 2016 letter from A.R., M.D., accounts for all the evidence of record, both positive and negative.  Dr. R. gave a detailed analysis of what the evidence of record did and did not show, and explained the rationale for the positive opinion.  For these reasons, the Board has assigned great probative weight to the opinion of Dr. R.

Additionally, the Veteran has consistently and credibly complained of sleep-related symptoms since active duty.  The Veteran has stated in various submissions to VA that he has experienced sleep disturbances.  The Veteran's battle buddy, S.T., is competent to describe the Veteran's snoring and apnea symptoms because those symptoms come to him through his senses and require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's and S.T.'s statements to be credible.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the February 2016 letter from Dr. R. and the lay testimony outweighs the reports of the VA examiners and provide sufficient support for the present claim.

Accordingly, in light of the medical treatment records which document sleep apnea, the Veteran's S.T.'s lay statements, and the February 2016 positive nexus opinion from Dr. R., the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


